                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                         *
                                                  *
        v.                                        *       CRIMINAL NO. RDB-21-0116
                                                  *
 DESMOND BABLOO SINGH,                            *
                                                  *
                                                  *
               Defendant.                         *
                                                  *
                                                  *
                                               *******

             CONSENT MOTION FOR ENTRY OF A PROTECTIVE ORDER

       Pursuant to Rules 16(d) and 49.1 of the Federal Rules of Criminal Procedure and

18 U.S.C. § 3771, the United States moves this Court for entry of a protective order that will ensure

the confidentiality of certain information, including sealed court documents, evidence relating to

ongoing investigations, grand jury materials, personal identity information, and other sensitive,

victim-related information.

       Defense counsel and the government have requested discovery under Fed. R. Crim. P. 16(a)

and (b). Entry of a protective order restricting the use, dissemination, and disposition of materials

containing sensitive information is required in this case to permit the United States to provide

discovery to the defendant while also protecting information related to ongoing investigations,

materials currently filed under seal, personal identifying information, and sensitive victim-related

information, e.g., photographs/images and other media files.

       The United States and defense counsel have conferred in accordance with Fed. R. Crim. P.

16.1 regarding discovery and the draft protective order proposed by the United States, and have

reached an agreement with respect to all of the provisions contained therein.
       The parties therefore request that the Court issue the proposed Protective Order to facilitate

an expeditious discovery process. A copy of the proposed Protective Order is attached hereto.


                                              Respectfully submitted,

                                              Jonathan F. Lenzner
                                              Acting United States Attorney



                                      By:
                                              Christopher M. Rigali
                                              Zachary A. Myers
                                              Assistant United States Attorneys




                                                -2-
